Order filed May 19, 2017




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-16-00112-CV
                                ____________

                     ROBERTA BENSON, Appellant

                                     V.

FRED CHALK, INDIVIDUALLY, AND STEVE CHALK, INDIVIDUALLY
      AND AS NEXT FRIEND OF DRUCILLA HENKHAUS, Appellee


                 On Appeal from the 129th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2011-27959

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Plaintiff’s Exhibit
5(video).

      The exhibit clerk or court reporter of the 129th District Court is directed to
deliver to the Clerk of this court the original of Plaintiff’s Exhibit 5(video), on or
before May 22, 2017 at 12:00 p.m. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of Plaintiff’s Exhibit 5(video), to the clerk of the 129th District Court.



                                               PER CURIAM